BROWN, Justice.
I join in and concur in the foregoing opinion, but deem it proper to say that, in my opinion, Sections 48 and 122 of the Constitution d.o not contemplate or intend that the Legislature while in regular session should -by itself, or with the advice of the Governor, declare a recess for the purpose of enabling the Governor to call a special session to attend to legislative business which could be done by the regular session then working in order to shorten the requirements of Section 284 of the Constitution, and notice of holding the election under the Constitution, or to evade any feature of the Constitution. Under the foregoing opinion if he should do so that is not a matter for judicial review.